Oo Oa AN WD nA & WwW NO KF

NO NO NO NM HN ND NHN WN NO He KF KF KF KF FF OF FE

 

 

Case 2:20-cv-04288-KS Document 30 Filed 03/31/21 Page 1of1i Page ID #:853

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

NARINE GHADANIAN, ) NO. CV 20-4288-KS
Plaintiff, )
v. ) JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security Administration, )
Defendant. )
)

 

Pursuant to the Court’s ORDER, IT IS ADJUDGED that this action is dismissed

without prejudice.

DATED: March 31, 2021

KAREN L. STEV ENSON
UNITED STATES MAGISTRATE JUDGE

 
